DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
I.	Rejections under 35 U.S.C. § 101
	Applicant’s arguments filed April 25, 2022 concerning the previous § 101 rejections have been fully considered and are persuasive. The rejections are now withdrawn.

II.	Rejections under 35 U.S.C. § 102 
	Concerning claim 1, Applicant’s arguments have been fully considered but are not persuasive. In the previous rejection, Conlin’s data store 195 was equated to Applicant’s claimed “external patient data information system.” Applicant argues that the new limitation in claim 1 of “the at least one external patient data information system configured to receive patent data from one or more sources other than through the computing server” defines over the data store 195 of Conlin. The Examiner respectfully disagrees. Conlin teaches in Para. 56 that “data store 195 is operable, through logic associated therewith, to receive instructions from various devices--such as server 190, other data stores, networks 105 or 125, other devices (i.e. 130, 145, 175, etc.), or a combination thereof--and obtain, update, or otherwise process data in response thereto.” Conlin also notes in Para. 47 that “data store 195 can include numerous separate data stores, data tables, databases, or other data storage mechanisms and media for storing data relating to particular aspects of one or more of the embodiments disclosed herein. The architecture depicted in FIG. 1 is merely illustrative, and embodiments may be implemented using various different architectures.” Thus, while FIG. 1 may show a simplified diagram in which data store 195 is only in communication with server 190, Para. 56 illustrates that other connections are envisioned, and Para. 47 reinforces the notion that FIG. 1 is only exemplary and that data store 195 can take many forms. Moreover, there doesn’t appear to be any disclosure in Conlin that data store 195 is limited only to receiving data through the server 190 (e.g. it appears possible that other servers or other computing devices could connect to data store 195 via other connection routes). Additionally, or alternatively, the rejections have been updated to clarify that the claimed “external patient data information system” can also be met by data stores 205, 280, 285 and/or 290, which (as explained in Para. 48) can contain any of the same information from data store 195 and are certainly accessibly via sources other than through the server 190. 
	Concerning claim 14, Applicant’s arguments have been fully considered and are persuasive; the rejection of claim 14 under § 102 has been withdrawn. However, after further search and consideration, new grounds of rejection have been introduced below based on newly discovered prior art references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 11-13 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0197943 A1 to Conlin et al. (hereinafter “Conlin”).
	Regarding Claims 1 and 12-13, Conlin teaches:
An information system for managing medical testing comprising:
a.	a computing server (190) on a communication path between at least one laboratory instrument (185) and at least one external patient data information system (195; additionally/alternatively, see data stores 205, 280, 285 and/or 290, which, as explained in Para. 48, can contain any of the same information from data store 195), the at least one external patient data information system configured to receive patent data from one or more sources other than through the computing server (see Para. 56: “data store 195 is operable, through logic associated therewith, to receive instructions from various devices--such as server 190, other data stores, networks 105 or 125, other devices (i.e. 130, 145, 175, etc.), or a combination thereof--and obtain, update, or otherwise process data in response thereto” and Para. 47: “data store 195 can include numerous separate data stores, data tables, databases, or other data storage mechanisms and media for storing data relating to particular aspects of one or more of the embodiments disclosed herein. The architecture depicted in FIG. 1 is merely illustrative, and embodiments may be implemented using various different architectures”; thus, while FIG. 1 may show a simplified diagram in which data store 195 is only in communication with server 190, Para. 56 illustrates that other connections are envisioned, and Para. 47 reinforces the notion that FIG. 1 is only exemplary and that data store 195 can take many forms, and there doesn’t appear to be any disclosure in Conlin that data store 195 is limited only to receiving data through the server 190 (e.g. it appears possible that other servers or other computing devices could connect to data store 195 via other connection routes); additionally/alternatively, see data stores 205, 280, 285 and/or 290 which are clearly accessible other than through server 190); 
b.	an instrument communication interface communicatively coupled with the computing server and configured to provide a data communication between the computing server and the at least one external laboratory instrument (see connection between 190 and 185 in FIG. 1 through network 105); 
c.	an information system interface communicatively coupled with the computing server and configured to provide a further data communication between the computing server and the at least one external patient data information system (see connection between 190 and 195 in FIG. 1 through network 105), wherein the at least one external patient data information system is configured to maintain a patient data set comprising a set of test orders (see e.g. “pending orders” in Para. 112, “statuses of an order” and “status of the laboratory test” in Paras. 73, 75, 76, 112) and a history data set (see “history” and “historical” in Paras. 9, 23, “historical medical information” in Para. 87, “a determination is made based at least in part on medical history for the patient” in Paras. 117-118); 
wherein the computing server comprises: 
i.	a first receiving section configured to receive an instrument data set from the at least one external laboratory instrument via the instrument communication interface (see connection between 190 and 185 in FIG. 1 through network 105); 
ii.	a second receiving section configured to receive a history data set (see “history” and “historical” in Paras. 9, 23, “historical medical information” in Para. 87, “a determination is made based at least in part on medical history for the patient” in Paras. 117-118) from the at least one external patient data information system via the information system interface (see connection between 190 and 195 in FIG. 1 through network 105); 
iii.	a test management section configured to build a test management data set based on the instrument data set received from the at least one external laboratory instrument and based on the history data set received from the at least one external patient data information system (see generally Paras. 70-71, 87 and 117-118; both sets of data are used together to determine additional testing tasks); 
iv.	a rules engine configured to apply a set of test management rules to the test management data set to generate a testing task (see generally Paras. 70-71, 87 and 117-118; both sets of data are used together to determine additional testing tasks); and 
v.	an updating section configured to update a set of test orders of a patient data set (see Para. 37: “provides one or more additional and/or alternative laboratory tests”; and also once again see discussion of “additional laboratory tests” in Paras. 70-71, 87 and 117-118; see Para. 101 concerning the general updating of information)  maintained by the at least one external patient data information system based upon the testing task (see e.g. “pending orders” in Para. 112, “statuses of an order” and “status of the laboratory test” in Paras. 73, 75, 76, 112); 
wherein the instrument data set comprises test results associated with a patient (as discussed above, generally see Paras. 70-71, 87 and 117-118, such as “past laboratory results” in Para. 70); and 
wherein the history data set comprises at least one of biographical and historical information associated with the patient (see “history” and “historical” in Paras. 9, 23, “historical medical information” in Para. 87, “a determination is made based at least in part on medical history for the patient” in Paras. 117-118). 

	Regarding Claim 3, generally see Paras. 70-71, 87 and 117-118 of Conlin. For instance, in Paras. 70-71, it is explained how once test results are received, the information is processed and additional tests can be presented.

	Regarding Claim 4, see “A determination that one or more additional tests are recommended can be based on various sources of medical information. In one embodiment, a determination is made based at least in part on the results of other laboratory tests, such as the results of the same type of laboratory tests that were conducted on other samples or other related laboratory tests” in Para. 117 of Conlin (i.e. the “same type” of test can be the additional test, which is a repeat test order). 

	Regarding Claim 11, see Para. 101 of Conlin (“background data is often temporal and may be updated to reflect changes in a patient, laboratory, clinical outcomes, clinical research, specific tests and/or other datum. A guideline or policy in an embodiment of the present invention may also be temporal and subject to updating and/or changes in view of altered background data”).

	Regarding Claims 22-23, see data store 195 and/or laboratory data store 290, either or both of which can maintain data relating to multiple laboratories (e.g. 170 and 180 in FIG. 1) and thus qualify as “laboratory information systems.” In the case of data store 195, since it can maintain information related to multiple labs, it effectively serves as multiple laboratory information systems, with server 190 existing on a communication path between 195 and any/all of the labs (e.g. 170 and 180). 

Regarding Claim 24, see e.g. Para. 112 of Conlin (“notification may comprise information relating to a laboratory test, including status, sample location, processing unit, and/or results, or availability of results. A notification may be sent in any form including, but not limited to, a text message, an email, a fax, an automated phone call, or other electronic notifications. In one embodiment, a laboratory testing facility may be able to access one or more web pages associated with the laboratory benefits organization that provides notification of orders. Information regarding orders may be stored in a data store, such as data store 195 shown in FIG. 1. For example, data store 195 may contain a list of completed orders as well as a list of pending orders that need to be completed.”) in addition to the explanation in the rejection of claim 1 above for why data store 195 is accessible other than through server 190; additionally/alternatively, see data stores 205, 280, 285 and/or 290 which can communicate and output information in a network without using server 190. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Conlin.
Regarding Claim 27, Conlin teaches the system of claim 1 including determining whether to generate an additional testing task (see rejections of claims 3-4 above) and updating the external patient data information system with test results (see rejections of claims 1 and 3-4 above). Conlin apparently fails to specify whether this updating occurs “only after” determining whether to generate an additional testing task. However, one skilled in the art would appreciate that there were essentially only two options here: either the updating is done first, or the determining is done first. Ultimately both steps have to be carried out, and given that there are only two options, it would have been equally obvious to one skilled in the art as of Applicant’s effective filing date to consider programming the steps to be carried out in either order (and to choose one, if so desired). The claim does not specify any limitation that shows why this order would matter, since the outcome of both steps is the same regardless of the order.  

Claim 4, 6, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Conlin alone, or alternatively, over Conlin in view of US 2013/0246079 A1 to Hoffman et al. (hereinafter “Hoffman”) and/or US 2008/0186134 A1 to Parkhurst et al. (hereinafter “Parkhurst”).
	Regarding Claims 4 and 6, Conlin is considered to teach a repeat test order in Para. 117 as discussed above, but fails to explicitly teach a test order cancellation.
As an initial matter, the Examiner notes that automating a repeat or cancellation of a test order would be obvious as a matter of common sense because there are clearly reasons why one might want to repeat or cancel a lab test. For example, concerning cancellation, a test order might be submitted erroneously, an incorrect test order might be submitted, a new test result might render the ordered test unnecessary, etc. Concerning repeating the test, a lab order might present unusual results which necessitate a repeat test to verify that the test result was not flawed, e.g. a false positive. Furthermore, it is well known that healthcare practitioners have the ability to repeat and cancel test orders and routinely do both. Thus, it would have been obvious to one skilled in the art as of Applicant’s effective filing date to simply program a computer to automate the decision to repeat and cancel test orders for predictable situations in which an ordered test should be repeated or cancelled, i.e. automate the repetition or cancellation if newly entered data would clearly indicate that an order repetition or cancellation would be desirable, since Conlin’s device as a whole is directed to automating some of the decision-making concerning additional tasks after test results are received. 
	Furthermore, to illustrate that such limitations would be obvious in view of explicit teachings in the prior art, Hoffman teaches a system which monitors patient data and can automatically cancel a lab test if it were determined that a patient was predisposed to react adversely to a particular test (see Para. 61 of Hoffman). Additionally, Parkhurst teaches a lab test autoverification system in which test results are evaluated for automatic further action, including repeating or cancelling the test (see Paras. 47, 77 and claim 20). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Conlin to provide an automatic test order repeat or cancellation as the “testing task” based on predetermined rules that dictate that a test should be repeated or cancelled because doing so would advantageously allow the system to automatically take the correct action which would otherwise be done manually by a caregiver/physician.
	
	Regarding Claim 24, while Conlin is considered to address this above, it is further noted that Parkhurst teaches a LIS (42) which receives data from a lab instrument (30) via middleware (12), but can also output information without going through the middleware (see connection to HIS 44 in FIG. 1). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Conlin to allow any data stores to have alternate paths for data output (i.e. without routing through the server or other middleware) as this would enhance the overall availability and ease of access of the data in the system. 

Regarding Claim 27, while Conlin is considered to address this above, it is further noted that Parkhurst’s cited portions above (particularly Paras. 47-48) teach that various actions for a test result include validating the result and “releasing a test result to a higher-level information system,” but also ordering a test run or cancellation, and that release to a higher-level information system may only occur after validation, i.e. if a rerun is not required. Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to further modify Conlin to only update the external patient data information system after determining whether the generate an additional testing task, as taught by Parkhurst, because doing so would help ensure that the updating step only provides validated and accurate testing results. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Conlin as applied to claim 1 above, and further in view of US 2012/0109531 A1 to Knafel et al. (hereinafter “Knafel”). 
Regarding Claim 14, Conlin teaches the system of claim 1 (which shares most of the limitations found in claim 14), but fails to specifically teach that the external patient data information system and the at least one lab instrument were configured to communicate directly with each other prior to placing the computing server on the path between the external patient data information system and the at least one lab instrument. Another reference, Knafel, teaches a similar lab system in which multiple instruments communicate with a LIS (600) not only directly but also through middleware (602; see communication paths shown in FIG. 6). The Examiner also notes that, as a general matter, it was of course very well known in existing systems to simply have lab instruments communicate directly with their LIS. Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Conlin to allow direct communication between the instrument(s) and their LIS(s), as shown in Knafel, because this would enhance the overall communication capabilities of the system by allowing more pathways of possible data transfer (and thus prior to placement of the middleware during the assembly of the system, the claimed direct communication would exist).

Claims 22-23 are also rejected under 35 U.S.C. 103 as being unpatentable over Conlin as applied to claim 22 above, and further in view of US 2005/0159982 A1 to Showalter et al. (hereinafter “Showalter”) and US 2004/0220761 A1 to Yundt-Pacheco (hereinafter “Yundt-Pacheco”). 
Regarding Claims 22-23, Conlin is considered to anticipate these claims as discussed above. As further evidence, attention is directed to Showalter who teaches that multiple sets of lab instruments (see e.g. 110 and 114 in FIG. 3, each collection of which could be considered its own “laboratory”) communicate with “at least one” LIS (104; see Para. 46: “at least one hospital Laboratory Information System (LIS) 104”) via an “interface point server (IPS)” (102). Additionally, Yundt-Pacheco teaches a similar system in which each of multiple laboratories (see FIG. 1) has multiple instruments and at least one dedicated LIS (see e.g. FIGS. 2 or 3), in which the LIS can be remote (see e.g. Paras. 23, 41, 50). Taking these two teachings together, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Conlin to interface multiple different sets of lab instruments in at least two different laboratories to an LIS via a server, as seen in Showalter, and furthermore to assign a different LIS to each laboratory, as seen in Yundt-Pacheco, because doing so would advantageously allow the system to coordinate communications between multiple laboratories and other remote data storages more efficiently.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Conlin as applied to claim 1 above, and further in view of US 2004/0267562 A1 to Fuhrer et al. (hereinafter “Fuhrer”).
	Regarding Claim 25, Conlin teaches the system of claim 1 including performing multiple laboratory tests, as discussed above. Conlin fails to specifically teach that the updating of the external patient data information system with test results and any additional test results is carried out simultaneously (i.e. test results completed first are not sent out until the additional test results are also complete and ready to send). Another reference, Fuhrer, teaches a similar laboratory information system in a lab with multiple instruments/stations and in which results are transmitted out via a network only after all the results are complete (see Para. 104 of Fuhrer). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Conlin to wait to send results until all results are complete, as seen in Fuhrer, because doing so would reduce the total number of data transmissions required. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Conlin as applied to claim 1 above, and further in view of US 2015/0338427 A1 to Pollack et al. (hereinafter “Pollack”).
	Regarding Claim 26, Conlin teaches the system of claim 1, including the generation of multiple testing tasks as discussed above, but fails to specifically teach allocating test requests among multiple laboratory instruments based on data not present in the external patient data information system. Another reference, Pollack, teaches a similar lab-based system in which incoming test requests are analyzed and allocated by a program to various different instruments in the lab based on local data specific to the lab and those instruments (see e.g. Para. 88: “The program can analyze the tests requested in those panels and allocate tests (and thereby the reagents) to different instruments, as described throughout”). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Conlin to further include allocation of test requests among lab instruments based on local data specific to those instruments, as seen in Pollack, because doing so would advantageously provide a more efficient schedule of testing to best utilize the available instruments. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cited in prior action(s): 
Yung ‘471: see abstract, FIG. 1;
Seltzer ‘682: see Paras. 34 and 48;
Showalter ‘982: see abstract, FIG. 3A, claim 14;
Showalter ‘053: see abstract, FIG. 3;
Glavina ‘801: see abstract, FIG. 4;
Yundt-Pacheco ‘103: see abstract, FIG. 1, Para. 73;
Haas ‘910: see Para. 55;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792